DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 13 recites “the outer periphery of which…” however for clarity and consistency this should read --an outer periphery of which--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Lines 1-2 recites “on its outer periphery the funnel membrane is affixed” however for clarity and consistency this should read --the outer periphery of the funnel membrane--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closing device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The rejections under 35 USC 112(b) are hereby withdrawn in view of the amendment filed 7/1/2021.
Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hearld et al. (US Pat No 6,832,706 B2).
Re claim 1, Hearld et al. show a liquid jet nozzle (Figs. 5-8, 14 & 15) with the following features:
comprising a housing (212) with a liquid inlet opening (26) and a jet outlet opening (24);

between the housing (212) and the jet forming body (232) to at least a portion of its axial length an annular flow channel (between 212 and 232) is configured;
between the liquid inlet opening (26) and the jet outlet opening (24) is a jet forming area (30) with a flow channel, the passage cross-section of which can be altered;
in the jet forming area (30), the flow channel is radially outwardly delimited by an elastically deformable funnel membrane (228), the outer periphery (see annotated figure) of which is permanently sealed (228 is permanently sealed to 212 in order for the device to function properly) to the housing (212) and which is tapered in the throughflow direction (Fig. 15, arrows) in order to automatically alter the passage cross-section according to the local liquid pressure, wherein the local liquid pressure acts on the funnel membrane (228) to radially expand the funnel membrane such that the funnel membrane (228) radially expands when the liquid pressure increases, and radially contracts when the liquid pressure decreases (col. 2, lines 1-6);
the alterable passage cross-section is configured in annular form (col. 9, lines 35-37) with the jet forming body (232) extending into the funnel membrane (228),
the housing (212) comprises at least one opening (col. 10, lines 5-11) through which the inside of the housing (212) is laterally vented in the jet forming area (30).
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to combine the embodiments in Hearld et al. to provide a stream-like flow of liquid as it is dispensed through a central opening defined by the flexible valve member (col. 3, lines 40-42).

    PNG
    media_image1.png
    610
    728
    media_image1.png
    Greyscale

Re claim 2, Hearld et al. show the tapered end section (Fig. 15, 250) of the jet forming body (232) is substantially cone-shaped, whereby the jet forming body (232) terminates in a point (end of 250).

Re claim 4, Hearld et al. show that upstream of the funnel membrane (Fig. 14, 228) in an annular space between the housing (212) and the jet forming body (232), spokes (236) supporting the jet forming body (232) are provided.
Re claim 5, Hearld et al. disclose that the spokes (Fig. 14, 236) comprise openings in the form of slits (col. 9, lines 50-53).
Re claim 6, Hearld et al. disclose that the liquid jet nozzle is configured as a valve nozzle with a closing device (disclosed as the funnel membrane and jet forming body in interaction; Hearld – Fig. 14, 228/232) arranged downstream of the liquid inlet opening (26) that opens and closes in accordance with a preliminary pressure (col. 2, lines 1-6).
Re claim 7, Hearld et al. disclose that the funnel membrane (Fig. 14, 228) forms part of the closing device, whereby, without liquid supply to the liquid inlet opening (26), the funnel membrane (228) rests with its inner periphery (see annotated figure) on the outside of the jet forming body (232) and whereby, with the supply of liquid to the liquid inlet opening (26) the inner periphery (see annotated figure) of the funnel membrane (228) lifts up (Fig. 15) from the jet forming body (232) and uncovers an annular passage opening (col. 9, lines 35-37).
Re claim 8, Hearld et al. disclose that the inner periphery (see annotated figure) of the funnel membrane (Fig. 14, 228) rests on (col. 9, lines 61-64) the tapered end section (250) of the jet forming body (232).
Re claim 9, Hearld et al. show that the wall thickness of the funnel membrane (Fig. 15, 228) decreases in the throughflow direction (arrows).
Re claim 10, Hearld et al. show that on its outer periphery (see annotated figure) the funnel membrane (Fig. 14, 228) is affixed immovably (in order for the prior art device to function properly, the outer periphery of the funnel membrane 228 must be affixed immovably to the housing 212) to the housing (212).
Re claim 11, Hearld et al. show that the funnel membrane (Fig. 14, 228) comprises an enlarged outer peripheral region (see annotated figure, “outer periphery”), wherein the enlarged outer peripheral region is affixed immovably (in order for the prior art device to function properly, the outer periphery of the funnel membrane 228 must be affixed immovably to the housing 212) to the housing (212).
.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752